Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
*29IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
That the items marked “A” and initialed ASV (Import Specialist’s Initials) by Anthony S. Valenty (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated in Schedule “A” attached hereto and made a part hereof, and assessed with duty at 35 per cent ad valorem under either Item 137.90 or Item 737.15, Tariff Schedules of the United States, and claimed dutiable at 16 per cent ad valorem under Item 737.07, TSUS, consist of model line poles in the scale of 1 to 85 or smaller and which in fact are model trackside structures.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule “A” be submitted on this stipulation, the same beingdimited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector or district director and to establish the proper classification, as claimed by the plaintiffs, to be under item 737.07, Tariff Schedules of the United States, as trackside structures, at 16 percent ad valorem.
To the extent indicated, the protests are sustained and judgment will be rendered accordingly.